     Case 2:20-cv-01164-JAM-CKD Document 16 Filed 08/16/21 Page 1 of 2



 1   BROCK & GONZALES, LLP
           6701 CENTER DRIVE WEST, SUITE 610
                 LOS ANGELES, CA 90045
 2
 3
     TIMOTHY J. GONZALES, STATE BAR NO. 234923
 4   ab@brockgonzales.com
     CHRISTOPHER P. BRANDES, STATE BAR NO. 282801
 5   cb@brockgonzales.com
     PAUL H. HIRSCH STATE BAR NO. 327374
 6   ph@brockgonzales.com

 7   Attorneys for Plaintiff
     MISTY YAJ
 8
 9                              UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11
12
     MISTY YAJ, an individual,                 Case No.: 2:20-CV-01164-JAM-CKD
13                                             Judge: Hon. John A. Mendez
                      Plaintiff,
14
              vs.                              ORDER GRANTING THE PARTIES’
15                                             JOINT STIPULATION TO EXTEND
16
                                               EXPERT DISCLOSURE DEADLINES
     WELLS FARGO BANK, N.A., a
17   California Corporation; and DOES
     1-50, inclusive,
18
19                    Defendants.
20
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28                                              1
            ORDER GRANTING THE PARTIES’ JOINT STIPULATION TO EXTEND EXPERT
                                DISCLOSURE DEADLINES
     Case 2:20-cv-01164-JAM-CKD Document 16 Filed 08/16/21 Page 2 of 2



 1                                           ORDER
 2         Based on the Joint Stipulation of the parties, and good cause appearing
 3   therefor, IT IS ORDERED that the Expert Disclosures set for August 27, 2021 be
 4   continued to September 24, 2021.
 5         IT IS FURTHER ORDERED that the Supplemental Expert Disclosures set
 6   for September 10, 2021 be continued to October 8, 2021.
 7         IT IS SO ORDERED.
 8
 9
10   DATED: August 13, 2021         /s/ John A. Mendez
                                    THE HONORABLE JOHN A. MENDEZ
11
                                    UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
          ORDER GRANTING THE PARTIES’ JOINT STIPULATION TO EXTEND EXPERT
                              DISCLOSURE DEADLINES
